By the Court :
Upon examining this .record, we find that the writ of execution was returnable to April term, 1824; that the sale was made in February, 1824, and'the demand upon the sheriff to pay over the money was made March 1, 1824. The demand thus made is not one upon which the sheriff can be subjected, on motion, to amercement. He is not Abound to pay over the money to the plaintiff until return of the writ. On the contrary, he ought to hold it until the proceedings have been examined, and the sale confirmed by the court. The judgment must for this reason be afflrmod.†

Note by the Editor. — Sheriff can not be amerced for not executing ca. sa., unless it is indorsed “funds deposited,” etc., x. 45. Nor where return is regular, though false, xii. 220. Other cases relating to amercement, see xii. 210; Wright, 720; vi. 449; i. 275.